                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


Patrick W. Griffin,                                            Case No. 1:17CV917

                           Petitioner

               v.                                              ORDER

Alan J. Lazaroff, Warden,

                           Respondent


       This is a state prisoner’s habeas corpus case under 28 U.S.C. § 2254.

       Pending is Magistrate Judge Ruiz’s Report and Recommendation, which recommends

that I deny the petition because the petitioner procedurally defaulted his claims. (Doc. 30).

       The Magistrate Judge notified the parties that any objections to the R&R were due within

fourteen days after the filing of his R&R, which occurred on July 31, 2019. Because the

petitioner did not file an objection, he forfeited his right to de novo review of the R&R. Smith v.

Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987). I need only “satisfy

[myself] that there is no clear error on the face of the record in order to accept the

recommendation.” Bogan v. Morgan, 2012 WL 3776514, *1 (N.D. Ohio 2012) (Gaughan, J.).

       Having reviewed the Magistrate Judge’s R&R, I am satisfied that it properly disposes of

this case on procedural default grounds.

       It is, therefore,

       ORDERED THAT:

       1.      The Magistrate Judge’s Report and Recommendation (Doc. 30) be, and the same

               hereby is, adopted as the order of the court.
2.     The petition for a writ of habeas corpus (Doc. 1) be, and the same hereby is,

       denied.

3.     No certificate of appealability will issue.

So ordered.

                                                     /s/ James G. Carr
                                                     Sr. U.S. District Judge




                                          2
